 415309 NLRB No. 64MIDLAND TRANSPORTATION CO.1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2304 NLRB 4.3Midland Transportation v. NLRB, 962 F.2d 1323 (1992).Midland Transportation Company, Inc. and Team-sters Local Union No. 238, International Broth-
erhood of Teamsters, AFL±CIO.1Cases 18±CA±11218 and 18±RC±14755November 6, 1992SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn August 12, 1991, the National Labor RelationsBoard issued its Decision and Order2finding that theRespondent violated Section 8(a)(3) and (1) of the Na-
tional Labor Relations Act. Specifically, the Board
found that the Respondent violated Section 8(a)(3) and
(1) by suspending employee Walter and by discharging
employee Phillips. The Board further found that the
Respondent violated Section 8(a)(1) by: (1) distributing
an overly broad no-solicitation rule in November 1989,
and thereafter maintaining that rule; (2) distributing
overly broad and discriminatory rules against union ac-
tivity on and after February 26, 1990, and thereafter
maintaining those rules; (3) coercively interrogating
employees on January 7 and 13 and February 22,
1990; (4) coercively interrogating a former employee
on February 22, 1990; (5) threatening an employee
with job loss; and (6) threatening to close the terminal.
In addition, the Board set aside the election in Case
18±RC±14755 and directed a second election.The Respondent filed a petition for review with theUnited States Court of Appeals for the Eighth Circuit.
The General Counsel cross-petitioned the court for en-
forcement of the Board's Decision and Order. On May
5, 1992, the court enforced the Board's Order in all re-
spects except as to the February 22 interrogation and
suspension of employee Walter, and as to the February
26 rules.3The court remanded the case to the Boardfor modification of its Order in accordance with the
court's opinion.On September 21, 1992, the Board advised the par-ties that it had accepted the remand and invited state-
ments of position. Thereafter, the General Counsel and
the Charging Party filed position statements.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.We have considered the original decision in light ofthe court's holding, and the General Counsel's and
Charging Party's statements of position. We accept the
court's decision as the law of the case and, pursuant
to the court's remand, substitute the following Orderand notice for those in the original Decision andOrder. Additionally, as requested in the statements of
position, we remand Case 18±RC±14755 to the Re-
gional Director to conduct a second election. Thus, al-
though the court modified the original Decision and
Order in certain respects, it enforced the Board's find-
ing that the Respondent distributed an overly broad no-
solicitation rule in November 1989, and thereafter
maintained it. As the Respondent maintained this no-
solicitation rule throughout the critical period between
the filing of the petition in Case 18±RC±14755 and the
April 3±4, 1990 election, we agree with the General
Counsel and Charging Party that a second election is
warranted. Baldor Electric Co., 245 NLRB 614, 615(1979); Automated Products, 242 NLRB 424, 429(1979).ORDERThe National Labor Relations Board orders that theRespondent, Midland Transportation Company, Inc.,
Marshalltown and Spencer, Iowa, and other terminal
locations in Iowa, Minnesota, and Nebraska, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Promulgating, maintaining, or enforcing any rulethat restricts employee union activities during employ-
ees' free time.(b) Coercively interrogating employees concerningtheir union activities or those of other employees, or
how they intend to vote in a union election.(c) Asking employees to report back on the futureunion activities of other employees.(d) Threatening employees that, if they try to get aunion in, it will shut down and reopen under another
name.(e) Threatening employees, directly or by implica-tion, that they face a loss of jobs should they bring in
a union.(f) Discharging or otherwise discriminating againstemployees because of their union sympathies or activi-
ties.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
their rights protected by the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the no-solicitation rule contained in theEmployee Handbook distributed in November 1989,
and advise your employees in writing that this has
been done.(b) Offer Mark Phillips immediate and full reinstate-ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges; and
make him whole for any loss of earnings and benefits
suffered as a result of the discrimination against him. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(c) Remove from its files any references to the un-lawful discharge of Phillips, and notify him in writing
that this has been done and that this discharge will not
be basis for future personnel or disciplinary action
against him.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post copies of the attached notice marked ``Ap-pendix.'' Copies of the notice on forms provided by
the Regional Director for Region 18, after being signed
by the Respondent's authorized representative, shall be
posted by the Respondent immediately on receipt and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. The Respondent shall take rea-
sonable steps to ensure that the notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that Case 18±RC±14755 issevered and remanded to the Regional Director for Re-
gion 18 to conduct a second election as directed
below.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDPURSUANTTOA
JUDGMENTOFTHE
UNITEDSTATESCOURTOF
APPEALSENFORCINGAN
ORDEROFTHE
NATIONALLABORRELATIONSBOARDThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and has
ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
promulgate, maintain, or enforce anyrule which restricts employee union activities during
the employees' free time.WEWILLNOT
coercively interrogate employees con-cerning their union activities or those of other employ-
ees.WEWILLNOT
ask employees to report back on thefuture union activities of other employees.WEWILLNOT
threaten employees that, if they try toget a union in, we will shut down and reopen under
another name.WEWILLNOT
threaten employees, directly or by im-plication, that they face a job loss should they bring
in a union.WEWILLNOT
discharge or otherwise discriminateagainst employees because of their union sympathies
or activities.WEWILL
rescind the no-solicitation rule containedin the Employee Handbook we distributed in Novem-
ber 1989, and WEWILL
advise our employees in writ-ing that this has been done.WEWILL
offer Mark Phillips immediate and full re-instatement to his former job or, if such job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges, and WEWILL
make him whole for any loss ofearnings and benefits suffered as a result of the dis-
crimination against him, with interest.WEWILL
remove from our files any reference to theunlawful discharge of Mark Phillips and notify him in
writing that this has been done and that evidence of
the unlawful discharge will not be used as a basis for
future personnel or disciplinary action against him.MIDLANDTRANSPORTATIONCOMPANY,INC.